ICJ_015_Ambatielos_GRC_GBR_1952-07-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF JULY 18th, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)
ORDONNANCE DU 18 JUILLET 1952
This Order should be cited as follows :

“Ambattelos case,
Order of July 18th, 1952: 1.C. J. Reports 1952, p. go.”

La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 18 juillet 1952: C: I. J. Recueil 1952, p. 90.»

 

No de vente: 90
Sales number

 

 

 
JULY 18th, 1952

ORDER

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

AFFAIRE AMBATIELOS
(GRECE c. ROYAUME-UNI)

18 JUILLET 1952

ORDONNANCE
1952
July 18th
General List:
No. 15

go

INTERNATIONAL COURT OF JUSTICE

YEAR 1952

July 18th, 1952

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Judgment of July 1st, 1952, in which the
Court, adjudicating on the Preliminary Objection of the Govern-
ment of the United Kingdom of Great Britain and Northern Ireland
in the Ambatielos case, found that it had jurisdiction to decide
whether the United Kingdom was under an obligation to submit to
arbitration, in accordance with the Declaration of 1926, the dif-
ference as to the validity of the Ambatielos claim, in so far as that
claim was based on the Treaty of 1886, and reserved its right to
fix by an Order the time-limits for the filing of a Reply and a
Rejoinder,

And whereas the Agent of the United Kingdom Government, in
the course of an interview on July 1st, 1952, with the Vice-President
of the Court, acting as President in the case, and in the presence
of the Agent of the Royal Hellenic Government, expressed a wish
that time-limits of three months should be fixed for the Reply and
for the Rejoinder,

4
91 ORDER OF 18 VII 52 (AMBATIELOS CASE)

And whereas the Agent of the Hellenic Government stated, in a
letter dated July 8th, 1952, that his Government was in agreement
with that proposal,

And whereas there is no reason why the proposals thus made
should not be complied with,

THE CouRT

Fixes October 3rd, 1952, as the date of expiry of the time-limit
for the filing of the Reply of the Royal Hellenic Government, and
January 6th, 1953, as the date of expiry of the time-limit for the
filing of the Rejoinder of the Government of the United Kingdom.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this eighteenth day of July,
one thousand nine hundred and fifty-two, in three copies, one of
which will be placed in the archives of the Court, and the others
transmitted to the Royal Hellenic Government and to the Govern-
ment of the United Kingdom of Great Britain and Northern Ireland,
respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRO,
Registrar.
